IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20522
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS M. TORNE,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-97-CR-97-ALL
                        --------------------
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jesus M. Torne, federal prisoner #76034-079, appeals the

denial of his motion to dismiss the indictment against him for

delay, pursuant to FED. R. CRIM. P. 48(b).    When Torne pleaded

guilty, he waived all nonjurisdictional defects, including the

right to object under FED. R. CRIM. P. 48(b) or the Sixth

Amendment for any delay in bringing charges to the grand jury.

See United States v. Grayson, 416 F.2d 1073, 1077 (5th Cir.

1969).   The judgment of the district court is AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.